DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 25 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,675,145 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney James Klobucar on 25 August 2022.
The application has been amended as follows:



1. (Currently Amended) A corneal implant comprising:
an artificial cornea for replacing excised corneal tissue, the artificial cornea comprising a relaxed state and a deformed state, and being reversibly deformable such that the artificial cornea can return to the relaxed state from the deformed state and can be implanted into an eye through an opening that is less than a width of the artificial cornea in the relaxed state; 
the artificial cornea comprising an optical portion capable of refracting light entering the patient’s eye and sized and configured to replace at least a portion of excised corneal tissue; 
the artificial cornea comprising an anchoring portion configured to be inserted into a lamellar corneal pocket, wherein the anchoring portion comprises a scaffold; 
wherein the optical portion comprises a material with a first set of mechanical properties, comprising an elastic modulus, a tensile strength, and an elongation-to-break ratio;
wherein the anchoring portion comprises a material with a second set of mechanical properties, comprising an elastic modulus, a tensile strength, and an elongation-to-break ratio; [[
wherein at least [[two of the mechanical properties of the first set of mechanical properties differs from the mechanical properties of the second set of mechanical properties, such that: (a) the elastic modulus of the optical portion is different from the elastic modulus of the anchoring portion; (b) the tensile strength the optical portion is different from the tensile strength of the anchoring portion; and/or (c) the elongation-to-break ratio of the optical portion is different from the elongation-to-break ratio of the anchoring portion;
wherein the scaffold comprises an outer ring, an inner ring, and at least two connecting elements that connect the outer ring to the inner ring, wherein the inner ring is attached to the optical portion; 
wherein there is open space between adjacent pairs of the at least two connecting elements;
wherein the material of the optic portion is different from the material of the anchoring portion.
2.-9. (Cancelled)
10. (Currently Amended) The corneal implant of claim 1, wherein the optical portion comprises a groove [[the inner ring of the scaffold is mated with the groove.  
11. (Cancelled)  
12. (Cancelled)  
13. (Currently Amended) The corneal implant of claim [[10, wherein the groove is disposed in an exterior side wall of the optical portion.
14. (Original) The corneal implant of claim 1, wherein the second set of mechanical properties comprises shape memory.  
15. (Original) The corneal implant of claim 1, wherein the second set of mechanical properties comprises super elasticity.  
16. (Cancelled)  
17. (Original) The corneal implant of claim 1, wherein three of the mechanical properties of the first set of mechanical properties differ from the mechanical properties of the second set of mechanical properties, such that: (a) the elastic modulus of the optical portion is different from the elastic modulus of the anchoring portion; (b) the tensile strength the optical portion is different from the tensile strength of the anchoring portion; and (c) the elongation-to-break ratio of the optical portion is different from the elongation-to-break ratio of the anchoring portion.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest a corneal implant comprising the combination of structural and functional limitations as set forth in above-amended independent claim 1, particularly comprising:
an artificial cornea for replacing excised corneal tissue, the artificial cornea comprising a relaxed state and a deformed state, and being reversibly deformable such that the artificial cornea can return to the relaxed state from the deformed state and can be implanted into an eye through an opening that is less than a width of the artificial cornea in the relaxed state; 
the artificial cornea comprising an optical portion capable of refracting light entering the patient’s eye and sized and configured to replace at least a portion of excised corneal tissue; 
the artificial cornea comprising an anchoring portion configured to be inserted into a lamellar corneal pocket, wherein the anchoring portion comprises a scaffold; 
wherein the optical portion comprises a material with a first set of mechanical properties, comprising an elastic modulus, a tensile strength, and an elongation-to-break ratio;
wherein the anchoring portion comprises a material with a second set of mechanical properties, comprising an elastic modulus, a tensile strength, and an elongation-to-break ratio;  
wherein at least two of the mechanical properties of the first set of mechanical properties differs from the mechanical properties of the second set of mechanical properties, such that: (a) the elastic modulus of the optical portion is different from the elastic modulus of the anchoring portion; (b) the tensile strength the optical portion is different from the tensile strength of the anchoring portion; and/or (c) the elongation-to-break ratio of the optical portion is different from the elongation-to-break ratio of the anchoring portion;
wherein the scaffold comprises an outer ring, an inner ring, and at least two connecting elements that connect the outer ring to the inner ring, wherein the inner ring is attached to the optical portion; 
wherein there is open space between adjacent pairs of the at least two connecting elements;
wherein the material of the optic portion is different from the material of the anchoring portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2012/0123533 A1
EP 1 498 087
SU 1734725
US 6,106,552
US 5,108,428
US 5,489,301
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774